MEMORANDUM**
Robert Torresdal appeals the district court’s determination that although, as the Commissioner of the Social Security Administration conceded, his case had to be *697remanded, the remand would be for further proceedings rather than with a direction to pay disability benefits. We affirm.
Given the record in this case, including, but not limited to, the evidence of Torres-dal’s drug abuse problem,1 we cannot say that the district court abused its discretion 2 when it remanded for further consideration by the Commissioner rather than for an immediate payment of benefits.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See 42 U.S.C. § 1382c(a)(3)(J); 20 C.F.R. § 416.935(a)-(b); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.2007); see also Bustamante v. Massanari, 262 F.3d 949, 954-55 (9th Cir. 2001). Once the evidence of Torresdal’s drug abuse surfaced, it was his burden to prove that drug abuse was not a material contributing factor to his disability, if any. See Parra, 481 F.3d at 747-48.


. Harman v. Apfel, 211 F.3d 1172, 1173, 1178 (9th Cir.2000).